Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Notice of allowance in response to communication filed on 7/7/21.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 are allowable over the prior art of record because the art of record does not disclose nor render obvious a a path switching element having a first output terminal and a second output terminal, wherein when the path switching element is in a parallel state, an output terminal of the first delay chain is connected to an input terminal of the first delay chain via the first output terminal of the path switching element, and an output terminal of the second delay chain is connected to an input terminal of the second delay chain via the second output terminal of the path switching element, wherein when the path switching element is in a cross state, an output terminal of the first delay chain is connected to an input terminal of the second delay chain via the second output terminal of the path switching element, and an output terminal of the second delay chain is connected to an input terminal of the first delay chain via the second output terminal of the path switching element; in combination with the rest of the claimed limitations.
Claims 5-9 are allowable over the prior art of record because the art of record does not disclose nor render obvious a path switching element having a plurality of input terminals and a plurality of output terminals, wherein the plurality of output terminals of the path switching element are electrically connected one-to-one to input terminals of the plurality of delay chains, wherein the plurality of input terminals of the path switching element are electrically connected one-to-one to output terminals of the plurality of delay chains to receive the delay signals, wherein the path switching element is controlled by a path switching controlling signal to change an internal electrical connection between the plurality of input terminals and the plurality of output terminals of the path switching element, wherein the internal electrical connection is a one-to-one connection; in combination with the rest of the claimed limitations.
Claims 10 are allowable over the prior art of record because the art of record does not disclose nor render obvious a using a signal change detecting element to generate a path switching controlling signal according to the first delay signal and the second delay signal, wherein a switching times of a path switching element is a multiple of a specific value, the first delay signal and the second delay signal outputted by the path switching element have substantially equal delay time; inputting the first delay signal and the second delay signal to a first input terminal and a second input terminal of the path switching element, respectively, wherein a one-to-one internal electrical connection between the first input terminal, the second input terminal, the first output terminal and the second output terminal of the path switching element is determined by the path switching controlling signal; and
feeding the first delay signal back to one of the input terminal of the first delay chain and the input terminal of the second delay chain, and feeding the second delay signal back to the other of the input terminal of the first delay chain and the input terminal of the second delay chain according to the internal electrical connection of the path switching element; in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan Jager/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        4/8/22